Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0318838 to Saitoh in view of US 3,615,047 to Feldman. 

In re Claim 1, Saitoh teaches a method of manufacturing a glass sheet, comprising: a start point forming step of forming a cutting start point on a preset cutting portion of a glass sheet (see Fig. 3, Nick formation step, S1; see also Para. 0052); 
a setting step of causing, through use of a support member (see e.g., Fig. 7, #10) having a groove-shaped recess on a support surface configured to support the glass sheet (see Figs. 7-8, recess 10b, see also Para. 0059), the support member to support the glass sheet having the cutting start point formed thereon from one surface side so that the preset cutting portion is arranged on the recess (see Para. 0059 teaching “In this placement step, the glass sheet 20 is placed so that the planned cutting line L on which the nick 20a is formed is located above the recess 10b”); and 
a cutting step of generating a negative pressure in the recess to bend the preset cutting portion on the recess so that the one surface side protrudes, to thereby cut the glass sheet along the preset cutting portion through use of the cutting start point as a start point (see Para. 0063 teaching suction mechanism 23 reducing pressure in the recess 10b – see also Figs. 6-8). 

Saitoh does not teach wherein, at the time of performing the cutting step, an entirety of the recess is covered with a cover member from another surface side of the glass sheet with the glass sheet located between the cover member and the support member, and wherein, at the time of performing the cutting step, the cover member and the glass sheet are not adhered. 

However, Feldman teaches that it is known in the art of separating brittle material to provide a cover member (see Feldman, Figs. 1-2, #10/12), wherein, at the time of performing the cutting step, an entirety of recess is covered with the cover member from another surface side of the glass sheet with the glass sheet located between the cover member and the support member (see Figs. 1-2, of Feldman teaching the cover member #12/10 covering the recess #13 wherein the workpiece is located between the cover member #12/10 and the support member #11 – see Figs. 12), and wherein, at the time of performing the cutting step, the cover member and the glass sheet are not adhered (during separation of the workpiece in Feldman no adhesive is used to secure #12/10 to #22). 

In the same field of invention, methods for breaking glass sheets utilizing suction in a recess, it would have been obvious to one of ordinary skill in the art to add the cover plate #11 and the assorted flexible membranes #14 and #15 of Feldman to the structure of Saitoh, by providing the hinged plate with a handle.  Doing so is the use of a known technique to improve a similar device (see MPEP 2143, I, C).    Here, adding the structure of Feldman to the device of Saitoh provides material to provide stresses inot the workpiece causing it to cleanly separate along the scribe lines in a device that can be automated to achieve a high production rate (see Feldman, Col. 2, ll. 25-52). 

The Examiner notes that Feldman teaches pressurizing the groove to cause the workpiece to separate whereas Saitoh teaches negative pressure in the groove to cause the workpiece to separate.  There are only two options for using pressure a groove (adding pressure or taking pressure, i.e. negative pressure).  It would have been obvious to one of ordinary skill in the art to use either to cause the workpiece to separate as it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Here, there are only two ways of separating a workpiece taught by the references.  Either one would have been within the level of ordinary skill as both were known to cause the workpiece to separate. 

In re Claim 2, modified Saitoh, in re Claim 1, teaches wherein the cover member comprises: 
a sheet member, which has flexibility (see Feldman, Fig. 1-2, #14 and Col. 3, ll. 9-16) and airtightness (see Feldman, Col. 3, ll. 9-16), and is configured to cover the recess with the glass sheet located between the sheet member and support member (see Saitoh, Para. 0057 and Figs. 6-8; see also Feldman, Figs. 1-2, and Col. 3, ll. 9-16); and 
a holding member (see Feldman, Figs. 1-2, #12) configured to hold the sheet member (see Feldman #14; see also Col. 3, ll. 9-14). 

Modified Saitoh is silent as to the material of the holding member (I.e., Feldman is silent as to what the holding member is made from).  However, Saitoh teaches it is known to place the jig out of metal or aluminum or stainless steel (see Saitoh, Para. 0048, also teaching that the jig can be made of any material with enough strength).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the structure of the holding member out of the material disclosed in Saitoh, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).   Here, the Examiner notes that the rigidity of stainless steel is higher than the rigidity of a resin sheet which is intended to be flexible (see Para. 0021). 

In re Claim 3, Saitoh in view of Feldman, for the reasons above in re Claim 2, teaches wherein the holding member is configured to hold the sheet member from a side opposite to the glass sheet (see Fig. 2, of Feldman, #12 on one side and #13 on the other side) while having the sheet member interposed between the holding member and the glass sheet in a thickness direction (see Fig. 2 of Feldman, showing #14 between #12 and #22).  

In re Claim 5, Saitoh in view of Feldman, for the reasons above in re Claim 2, teaches wherein the sheet member is configured to cover an entirety of another surface of the glass sheet (see Saitoh Para. 0057; see also Feldman Fig. 2), and wherein the sheet member has an edge portion fixed to the holding member (see Feldman, Col, 3, ll. 9-14, teaching a bond #16 at the periphery of the membranes).  

In re Claim 6, Saitoh in view of Feldman, for the reasons above in re Claim 2, teaches wherein the sheet member has a Young's modulus of 0.5 GPa or more (#12 of Saitoh teaches #12 as a resin sheet, which has a young’s modulus of 4.0 – see Applicant’s Para. 0049).   

In re Claim 7, modified Saitoh, in re Claim 1, teaches the method of manufacturing a glass sheet according to claim 1, wherein the start point forming step comprises forming, as the cutting start point, a scribe line forming a closed loop on the one surface side of the glass sheet (see Saitoh, Fig. 4, showing cutting a circle out of a square).  

In re Claim 10, Saitoh in view of Feldman, for the reasons above in re Claim 2, teaches wherein the recess of the support member has an opening width falling within a range of from 5 mm to 20 mm (see Saitoh, teaching the width between 0.4mm to about 10mm in Para. 0047).
 
In re Claim 11, Saitoh teaches a method of manufacturing a device (see Figs. 1-8), comprising cutting out a sheet-shaped device corresponding to a surface in a state of being partitioned by a preset cutting portion from a device base material along with cutting of a of glass sheet comprised in the device base material as a sheet to be cut along the preset cutting portion (see Fig. 4, showing a circle cut from a square), the method comprising:
 a start point forming step of forming a cutting start point on the preset cutting portion of the sheet to be cut (see Fig. 3, Nick formation step, S1; see also Para. 0052);
a setting step of causing, through use of a support member having a groove-shaped recess on a support surface configured to support the device base material (see Figs. 7-8, see also Para. 0059), the support member to 7support the device base material from one surface side so that the preset cutting portion of the sheet to be cut, which has the cutting start point formed thereon, is arranged on the recess (see Para. 0059 teaching “In this placement step, the glass sheet 20 is placed so that the planned cutting line L on which the nick 20a is formed is located above the recess 10b”); and
a cutting step of generating a negative pressure in the recess to bend the preset cutting portion on the recess so that the one surface side protrudes, to thereby cut the sheet to be cut along the preset cutting portion through use of the cutting start point as a start point (see Para. 0063 teaching suction mechanism 23 reducing pressure in the recess 10b – see also Figs. 6-8). 

Saitoh does not teach wherein, at the time of performing the cutting step, an entirety of the recess is covered with a cover member from another surface side of the device base material with the device base material located between the cover member and the support member, and wherein, at the time of performing the cutting step, the cover member and the glass sheet are not adhered.  Further, Saitoh teaches cutting out only one part (see Fig. 4, showing the circle cut from the square) and as such does not teach a plurality of surfaces that are arranged so as to be opposed to each other.  

However, Feldman teaches that it is known in the art of separating brittle material to provide a cover member (see Feldman, Figs. 1-2, #10/12), wherein, at the time of performing the cutting step, an entirety of recess is covered with the cover member from another surface side of the device base material with the device base material located between the cover member and the support member (see Figs. 1-2, of Feldman teaching the cover member #12/10 covering the recess #13 wherein the workpiece is located between the cover member #12/10 and the support member #11 – see Figs. 12), and wherein, at the time of performing the cutting step, the cover member and the glass sheet are not adhered (during separation of the workpiece in Feldman no adhesive is used to secure #12/10 to #22). 

In the same field of invention, methods for breaking glass sheets utilizing suction in a recess, it would have been obvious to one of ordinary skill in the art to add the cover plate #11 and the assorted flexible membranes #14 and #15 of Feldman to the structure of Saitoh, by providing the hinged plate with a handle.  Doing so is the use of a known technique to improve a similar device (see MPEP 2143, I, C).    Here, adding the structure of Feldman to the device of Saitoh provides material to provide stresses into the workpiece causing it to cleanly separate along the scribe lines in a device that can be automated to achieve a high production rate (see Feldman, Col. 2, ll. 25-52). 

The examiner notes that Feldman teaches pressurizing the groove to cause the workpiece to separate whereas Saitoh teaches negative pressure in the groove to cause the workpiece to separate.  There are only two options for using pressure a groove (adding pressure or taking pressure, i.e. negative pressure).  It would have been obvious to one of ordinary skill in the art to use either to cause the workpiece to separate as it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Here, there are only two ways of separating a workpiece taught by the references.  Either one would have been within the level of ordinary skill as both were known to cause the workpiece to separate. 

Further, Feldman teaches that it is known to cut multiple substrates (see Feldman Col. 4, ll. 7-16).  In the same field of invention, cutting out substrates, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the device of Saitoh to handle a plurality of substrates simultaneously in order to cut out more than one substrate at a time.  Doing so would provide for a more efficient process, thereby saving the user time (see Feldman Col. 4, ll. 7-16)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0318838 to Saitoh in view of US 3,615,047 to Feldman, in view of US2012/0090183 to Cadden. 

In re Claim 4, modified Saitoh in re Claim 2, does not teach wherein the sheet member and the holding member are transparent.  However, Cadden teaches that it is known to provide a transparent structure in a cutting device (see Cadden, Para. 0043, teaching a transparent area which allows a user to see the cut being formed; see also Para. 0045 the device made from a plastics material).   	Although Saitoh and Cadden are cutting different work pieces, both are cutting and edge on a work piece, and having a user able to view the cut being made is constant, and a teaching of providing visibility by having a transparent mount/structure will be equally applicable in both areas. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) slip op at 13, which states, “When a work is available in one field of endeavor, design incentives  … can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability” (emphasis added). Cadden clearly describes the design incentives of providing a transparent structure for viewing the cut, as such it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the structure of modified Saitoh out of a material that is transparent, such as a transparent plastic material.  Doing so would allow the user to view the cutting of the material during the cut to analyze any problems that arise.  

Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0318838 to Saitoh in view of US 3,615,047 to Feldman and further in view of US 2017/0275197 to Altman.  

In re Claim 8, modified Saitoh teaches cutting a circle which is a single line.  As such, modified Saitoh does not teach wherein the start point forming step comprises forming, as the cutting 6start point, a first scribe line extending in a first direction on the one surface side of the glass sheet and a second scribe line extending in a second direction different from the first direction on the one surface side of the glass sheet and intersecting the first scribe line.  

However, Altman teaches that is known in the art to cut glass in a generally rectangular form (Altman, Fig. 2), which would provide wherein the start point forming step comprises forming, as the cutting 6start point, a first scribe line extending in a first direction on the one surface side of the glass sheet (see annotated Fig. 2) and a second scribe line extending in a second direction different from the first direction on the one surface side of the glass sheet and intersecting the first scribe line.  

    PNG
    media_image1.png
    761
    767
    media_image1.png
    Greyscale

In the same field of invention, glass cutting, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make the cut-out portion of the glass any reasonable shape.  This would allow the user to cut glass use for electronics (see Altman, Para. 0004). 

In re Claim 9, Saitoh in view of Feldman and Altman in re Claim 8, teaches, as best understood, wherein both the first scribe line and the second scribe line are formed in the start point forming step with lengths so that both ends of the first scribe line and both ends of the second scribe line are prevented from projecting from the recess at the setting step (all scribe lines are located in the recess in the Saitoh and Feldman).  

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In re Claim 12, the closest prior art is US 2012/0318838 to Saitoh and US 3,615,047 to Feldman.  However, these references teach using a membrane (see Feldman Figs. 1-2, #14/15; see also Saitoh, Fig. 7, resin sheet #21) between the workpiece and the support surface.  As such neither Saitoh nor Feldman, alone or in combination teaches “wherein, in the setting step, the glass sheet is supported in direct contact with the support surface of the support member,” as required by Claim 12. 

In re Claim 13, the closest prior art is US 2012/0318838 to Saitoh and US 3,615,047 to Feldman.  However, these references teach using a membrane (see Feldman Figs. 1-2, #14/15; see also Saitoh, Fig. 7, resin sheet #21) between the workpiece and the support surface.  As such neither Saitoh nor Feldman, alone or in combination teaches “wherein, in the setting step, the sheet to be cut is supported in direct contact with the support surface of the support member,” as required by Claim 13. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724